Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022, has been entered.

Examiner acknowledges applicants’ submission dated July 7, 2022, including arguments and amendments. These amendments include the cancellation of claims 2, 11, and 20, and the incorporation of the subject matter of the cancelled claims into independent claims 1, 10, and 19.

Examiner finds applicants’ arguments regarding the applicability of Kohlmeier to be persuasive. Applicants correctly assert, “… Kohlmeier fails to indicate how any of the nodes are indexed, let alone identifying nodes that are indexed using at least one attribute of the one or more attributes in a request;” and “… fails to teach or suggest that vertices can correspond to different types, let alone identifying vertices of a first type based on edges connecting the vertices to index vertices of one or more second types.” For these reasons, the previously-made rejection to the claims under 35 USC 102 as being anticipated by Kohlmeier is hereby withdrawn.

An updated search of the prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention, as it is recited in the claims. The most relevant prior art discovered is presented below:

Gowda, et al., U.S. PG-Pub. No. 2020/042164 (filed September 26, 2015), discloses differing vertex types, but does not address identification of index vertices.

Church, et al., U.S. PG-Pub. No. 2020/0401583 (filed June 24, 2019), discloses the user selecting properties of a vertex type for query generation, but also fails to disclose index vertices.

For the foregoing reasons, claims 1, 3 – 10, and 12 – 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167